PER CURIAM.
Because the appellant’s sole point on the merits presents only harmless error, State v. DiGuilio, 491 So.2d 1129 (Fla.1986), the convictions under review are affirmed. The cause is remanded for resentencing within the appropriate cell without including legal constraint points under Florida Rule of Criminal Procedure 3.701 d. 6. The fact that the defendant was on felony bond when the offenses were committed does not permit such an assessment. Brown v. State, 569 So.2d 1223 (Fla.1990); Mosely v. State, 543 So.2d 340 (Fla. 1st DCA 1989); Mize v. State, 495 So.2d 845 (Fla. 3d DCA 1986).
Affirmed in part, reversed in part.